Citation Nr: 0603847	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right hip disorder, including degenerative joint disease 
(DJD), to include as secondary to service-connected 
patellofemoral arthritis of the left knee and bilateral 
hallux valgus.

2.  Entitlement to service connection for a chronic acquired 
lumbar spine disorder, including degenerative disc disease 
(DDD), to include as secondary to service-connected 
patellofemoral arthritis of the left knee and bilateral 
hallux valgus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Houston, Texas Regional Office (RO).

The Board remanded the case in June 2003 and July 2004 for 
further development of the evidence.

The veteran testified at a September 2002 video-conference 
hearing before a Veterans Law Judge.  A transcript of the 
hearing is of record.  By correspondence dated in January 
2006, the veteran was notified that the Veterans Law Judge 
that he testified before in September 2002 was no longer 
employed by the Board.  The veteran was asked to clarify 
whether he wanted to attend another hearing.  He indicated 
that he did not want an additional hearing and to proceed 
with a review of his appeal based on the evidence of record.  

Following transfer of the claims folder to the Board, the 
veteran's representative submitted additional medical 
evidence to the Board.  The representative specifically 
waived review of this evidence by the RO by memorandum dated 
in October 2005.  See 38 C.F.R. § 20.1304 (2005).  The 
veteran subsequently submitted duplicates of the same medical 
evidence to the Board in January 2006, along with his 
statement that he did not desire an additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

A review of the record indicates that the veteran's claims 
require additional development.  The veteran essentially 
claims that his service-connected arthritis of the left knee 
and bilateral hallux valgus caused his right hip and lumbar 
spine disabilities.  Service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board remanded the case in June 2003 and July 2004 in 
order to provide the veteran with a VA examination that would 
provide information necessary to properly evaluate his claims 
for secondary service connection.  In its June 2003 remand, 
the Board noted that although a January 2002 VA examiner 
concluded that there was no evidence to suggest a causal 
relationship between the veteran's service-connected 
difficulties with his left knee and both feet to his current 
complaints of right hip and low back pain, he did not provide 
a rationale for his opinion.

In July 2004, the Board once again remanded the appeal.  The 
same VA examiner who conducted the January 2002 VA 
examination performed a July 2003 VA examination and 
essentially arrived at the same conclusion noted above.  In 
addition, the examiner stated that no additional information 
had been provided to suggest a causal relationship.  The 
Board noted, however, that in a May 2002 VA outpatient 
treatment record, a VA physician stated that the veteran's 
back pain was likely secondary to irregular pressure he was 
placing on one foot over the other.  

The veteran underwent a VA examination in August 2004 with a 
different examiner.  Once again, the clinician provided an 
opinion that was not fully responsive to secondary service 
connection questions at hand.  Specifically, while the 
examiner indicated that the veteran's low back pain was 
likely related to his service-connected conditions, the 
question is whether the veteran's underlying disability of 
the low back, to include DJD of the lumbar spine, was caused 
or aggravated by his service-connected left knee and 
bilateral foot disabilities.  38 C.F.R. § 3.310(a); Allen, 
supra.  See also Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (aggravation is a worsening of the underlying 
condition versus temporary flare-ups of symptoms.)  

As to the claim for secondary service connection for a right 
hip disability, the most recent examiner indicated that the 
contended causal relationship was less likely than not but 
the question of whether either or both of the veteran's 
service-connected disabilities aggravated a right hip 
disorder was not addressed.  If a nonservice-connected 
disorder is aggravated by a service- connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  Allen, supra, at 448-49.  

Following transfer of the claims folder to the Board, the 
veteran has submitted additional pertinent medical evidence 
with respect to his claims.  In a July 2005 statement from a 
private chiropractor, it was stated that the veteran's lumbar 
spine disorder was complicated and aggravated by his flat 
feet.  In an August 2005 statement from a private podiatrist, 
it was stated that the prolonged pronation of the veteran's 
feet have caused his hip and back conditions.  

The Board finds deficiencies in all of the opinions noted 
above.  It is pertinent to note that, if the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In view of the foregoing, the Board finds that an addendum to 
the VA medical examination report of August 2004 is 
warranted, which is preceded by a review of all of the 
relevant medical and X-ray evidence of record, to include the 
recently received opinions noted above, and includes an 
opinion addressing the question of whether the veteran's 
service-connected left knee arthritis and/or bilateral hallux 
valgus caused or aggravated his right hip and lumbar spine 
disorders.  38 U.S.C.A. § 5103A (D); 38 C.F.R. §§ 
3.159(c)(4), 3.310(a); Allen, supra.

The Board also notes that the record indicates that the 
claims for service connection for right hip and lumbar spine 
disorders were initially denied by the RO on a secondary 
basis consistent with the veteran's claim.  However, a 
subsequently dated Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOC) clearly reflect 
consideration of the laws and regulations pertaining to 
direct service connection.  Accordingly, the RO should 
provide the veteran with the law and regulation (38 C.F.R. 
§ 3.310(a)) pertaining to secondary service connection.  
38 C.F.R. § 19.9 (2005).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The claims folder should be returned 
to Dr. N. Colon, M.D., at the Houston VA 
Medical Center in Texas to prepare an 
addendum to the VA examination report of 
August 2004.  The physician should 
indicate that she reviewed the file, to 
include the opinions expressed in the May 
2002 VA outpatient treatment record, the 
July 2005 statement from the private 
chiropractor and the August 2005 
statement from the private podiatrist.  
Following that review, the physician 
should be asked to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
service-connected arthritis of the left 
knee arthritis and/or bilateral hallux 
valgus caused or aggravated his 
underlying disability (versus pain alone) 
of the right hip and/or lumbar spine.                                                                                                                                                  

The physician is advised that where a 
service-connected disability causes an 
increase in, but is not the proximate 
cause of, a nonservice-connected 
disability, the veteran is entitled to 
service connection for that incremental 
increase in severity attributable to the 
service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

The physician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The clinician is asked to provide a 
rationale for any opinion expressed.                                                                          

If the physician who provided the 
previous opinion is unavailable to 
provide the above opinion as to whether 
the veteran's service-connected left knee 
arthritis and bilateral hallux valgus 
caused or aggravated his right hip and 
lumbar spine disorder, the claims folder 
should be referred to another physician 
for the above opinion.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a chronic acquired 
right hip disorder including DJD, to 
include as secondary to service-connected 
left knee patellofemoral arthritis and 
bilateral hallux valgus; and service 
connection for a chronic acquired lumbar 
spine disorder including DDD, to include 
as secondary to service-connected left 
knee patellofemoral arthritis and 
bilateral hallux valgus.  The RO should 
provide notice to the veteran of the law 
and regulation (38 C.F.R. § 3.310(a)) 
pertaining to secondary service 
connection.  If either claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

